DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-10 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an input circuit configured to receive the first ramp signal and provide a voltage obtained by adding a biasing voltage to the first ramp signal, as an input signal to the amplifier, wherein the input circuit comprises: a capacitor configured to receive the first ramp signal through one end of the capacitor, the other end of the capacitor being connected to an input node of the amplifier; and a switch coupled to the input node and a first node of the amplifier” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 11 and 13-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein each of the buffers comprises: an amplifier comprising an amplifier circuit and a negative feedback circuit; and an input circuit connected to an input node of the amplifier to generate an input signal by adding an offset signal of the negative feedback circuit to the first ramp signal” structurally and 
Claims 16-18 and 20 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein a level of the received ramp signal is adjusted according to a threshold voltage of a transistor performing a negative feedback operation in the buffer” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).